Exhibit 10.6

 

AMENDMENT NO. 1
to

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of

BGC HOLDINGS, L.P.

 

This Amendment No. 1 (this “Amendment”) to the Second Amended and Restated
Agreement of Limited Partnership of BGC Holdings, L.P., a Delaware limited
partnership, dated as of December 13, 2017 (the “Agreement”), is dated as of
November 8, 2018 and effective as of December 13, 2017.

 

WITNESSETH:

 

WHEREAS, the General Partner desires to make certain modifications to the
Agreement in order to further the intent of the parties thereto, as set forth in
this Amendment;

 

WHEREAS, in accordance with Section 13.01 of the Agreement, this Amendment has
been authorized and approved by the General Partner and the Exchangeable Limited
Partners (by the affirmative vote of a Majority in Interest); and

 

WHEREAS, capitalized terms used but not otherwise defined herein have the
meanings given to such terms in the Agreement.

 

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Amendment:

 

Section 1.Amendments.

(a)

Section 1.01 of the Agreement is hereby amended by amending and restating the
following definitions to read as follows:

“Distribution Ratio” shall have the meaning ascribed to such term in the
Separation Agreement.

“Exchange Ratio” means, as of any time, the number of shares of BGC Partners
Common Stock that a holder shall receive pursuant to Article VIII of this
Agreement in any Exchange for one Exchange Right Unit (or, during the Interim
Period, the number of shares of BGC Partners Common Stock that a holder shall
receive pursuant to Article VIII in any Exchange for a combination of (a) one
Exchange Right Unit and (b) a number of Newmark Exchange Right Units equal to
(i) the Distribution Ratio divided by (ii) the Newmark Holdings Exchange Ratio).

(b)

Section 8.01(c) of the Agreement is hereby amended and restated to read as
follows:

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, during the Interim Period,
unless otherwise agreed by BGC Partners, in order for a Partner to consummate an
Exchange, such Partner must exchange both an Exchange Right Interest and a
Newmark Exchange Right Interest with BGC Partners in order to receive shares of
BGC Common Stock.  During the Interim Period, unless otherwise agreed by BGC
Partners, in any such Exchange, such Partner shall receive a number of shares of
BGC Partners Common Stock equal to the Exchange Ratio for a combination of (i)
one Exchange Right Unit and (ii) a number of Newmark Exchange Right Units equal
to (A) the Distribution Ratio divided by (B) the Newmark Holdings Exchange
Ratio.  After the Interim Period, unless otherwise agreed by BGC Partners, in
order for a Partner to consummate an Exchange, such Partner must exchange only
an Exchange Right Interest with BGC Partners in order to receive shares of BGC
Common Stock.  After the Interim Period, unless otherwise agreed by BGC
Partners, in any such Exchange, such Partner shall receive a number of shares of
BGC Partners Common Stock equal to the Exchange Ratio for one Exchange Right
Unit.  

Section 2.Construction.  Except as expressly amended hereby, the Agreement shall
remain in full force and effect, and all other terms of the Agreement remain
unchanged.

Section 3.Counterparts.  This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

(signature page follows)

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed on November 8, 2018.

 

BGC GP, LLC, as General Partner

 

 

By: /S/ HOWARD W. LUTNICK

Name: Howard W. Lutnick

Title: Chief Executive Officer

 

 

 

 

 

Agreed and Accepted:

 

 

CANTOR FITZGERALD, L.P.

 

 

By: /S/ HOWARD W. LUTNICK

Name: Howard W. Lutnick

Title: Chief Executive Officer

 

 

 